— Appeal from a judgment of the Herkimer County Court (Patrick L. Kirk, J.), rendered October 26, 2011. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in the fifth degree.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 28, 2012,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present — Scudder, EJ., Smith, Fahey, Garni and Valentino, JJ.